Exhibit CERTIFICATION OF CHIEF FINANCIAL OFFICER OF FIRST FINANCIAL NORTHWEST, INC. PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned hereby certifies in her capacity as a officer of First Financial Northwest, inc. (the "Company"), pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and in connection with this Annual Report on Form 10-K of First Financial Northwest for the year ended December 31, 2009, that: 1. the report fully complies with the requirements of Sections 13(a) and 15(d) of the Securities Exchange Act of 1934, as amended, and 2. the information contained in the report fairly presents, in all material respects, First Financial Northwest's financial condition and results of operations as of the dates and for the periods presented in the financial statements included in this report. /s/ Kari A.
